AMENDMENT TO MASTER CUSTODY AGREEMENT SCHEDULE 1 The following is a list of the Investment Companies and their respective Series for which the Custodian shall serve under the Amendment dated May 16, 2001 to that certain Master Custody Agreement dated as of February 16, 1996. INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Alternative Strategies Funds Delaware Statutory Trust Franklin Pelagos Commodities Strategy Fund Franklin Pelagos Managed Future Strategy Fund Franklin K2 Alternative Strategies Fund Franklin California Tax-Free Income Fund Delaware Statutory Trust Franklin California Tax-Free Trust Delaware Statutory Trust Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free Income Fund Franklin California Tax-Exempt Money Fund Franklin Custodian Funds Delaware Statutory Trust Franklin Dynatech Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Federal Tax-Free Income Fund Delaware Statutory Trust Franklin Floating Rate Master Trust Delaware Statutory Trust Franklin Floating Rate Master Series INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Global Trust Delaware Statutory Trust Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Large Cap Equity Fund Franklin Templeton Emerging Market Debt Opportunities Fund Franklin Global Listed Infrastructure Fund Franklin Gold and Precious Metals Fund Delaware Statutory Trust Franklin High Income Trust Delaware Statutory Trust Franklin High Income Fund Franklin Investors Securities Trust Delaware Statutory Trust Franklin Adjustable U.S. Government Securities Fund Franklin Balanced Fund Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Limited Maturity U.S. Govt Securities Fund Franklin Low Duration Total Return Fund Franklin Real Return Fund Franklin Total Return Fund Franklin Managed Trust Delaware Statutory Trust Franklin Rising Dividends Fund Franklin Money Fund Delaware Statutory Trust Franklin Municipal Securities Trust Delaware Statutory Trust Franklin California High Yield Municipal Fund Franklin Tennessee Municipal Bond Fund INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Mutual Series Funds Delaware Statutory Trust Mutual Beacon Fund Mutual European Fund Mutual Financial Services Fund Mutual Global Discovery Fund Mutual International Fund Mutual Quest Fund Mutual Shares Fund Franklin New York Tax-Free Income Fund Delaware Statutory Trust Franklin New York Tax-Free Trust Delaware Statutory Trust Franklin New York Intermediate-Term Tax-Free Income Fund Franklin Real Estate Securities Trust Delaware Statutory Trust Franklin Real Estate Securities Fund Franklin Strategic Mortgage Portfolio Delaware Statutory Trust Franklin Strategic Series Delaware Statutory Trust Franklin Biotechnology Discovery Fund Franklin Flex Cap Growth Fund Franklin Focused Core Equity Fund Franklin Growth Opportunities Fund Franklin Natural Resources Fund Franklin Small Cap Growth Fund Franklin Small-Mid Cap Growth Fund Franklin Strategic Income Fund Franklin Global Government Bond Fund INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Tax-Free Trust Delaware Statutory Trust Franklin Alabama Tax-Free Income Fund Franklin Arizona Tax-Free Income Fund Franklin Colorado Tax-Free Income Fund Franklin Connecticut Tax-Free Income Fund Franklin Federal Intermediate-Term Tax-Free Income Fund Franklin Federal Limited-Term Tax-Free Income Fund Franklin Florida Tax-Free Income Fund Franklin Georgia Tax-Free Income Fund Franklin High Yield Tax-Free Income Fund Franklin Insured Tax-Free Income Fund Franklin Kentucky Tax-Free Income Fund Franklin Louisiana Tax-Free Income Fund Franklin Maryland Tax-Free Income Fund Franklin Massachusetts Tax-Free Income Fund Franklin Michigan Tax-Free Income Fund Franklin Minnesota Tax-Free Income Fund Franklin Missouri Tax-Free Income Fund Franklin New Jersey Tax-Free Income Fund Franklin North Carolina Tax-Free Income Fund Franklin Ohio Tax-Free Income Fund Franklin Oregon Tax-Free Income Fund Franklin Pennsylvania Tax-Free Income Fund Franklin Virginia Tax-Free Income Fund INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Templeton Fund Allocator Series Delaware Statutory Trust Franklin Templeton Conservative Allocation Fund Franklin Templeton Corefolio Allocation Fund Franklin Templeton Founding Funds Allocation Fund Franklin Templeton Growth Allocation Fund Franklin Templeton Moderate Allocation Fund Franklin Templeton Multi-Asset Real Return Fund Franklin Lifesmart 2015 Retirement Target Fund Franklin Lifesmart 2020 Retirement Target Fund Franklin Lifesmart 2025 Retirement Target Fund Franklin Lifesmart 2030 Retirement Target Fund Franklin Lifesmart 2035 Retirement Target Fund Franklin Lifesmart 2040 Retirement Target Fund Franklin Lifesmart 2045 Retirement Target Fund Franklin Lifesmart 2050 Retirement Target Fund Franklin Templeton International Trust Delaware Statutory Trust Franklin India Growth Fund Franklin Templeton Global Allocation Fund Franklin World Perspectives Fund Franklin Templeton Money Fund Trust Delaware Statutory Trust Franklin Templeton Money Fund Franklin Templeton Variable Insurance Products Trust Delaware Statutory Trust Franklin Flex Cap Growth Securities Fund Franklin Global Real Estate Securities Fund Franklin Growth and Income Securities Fund Franklin High Income Securities Fund Franklin Income Securities Fund Franklin Large Cap Growth Securities Fund Franklin Large Cap Value Securities Fund Franklin Managed Volatility Global Allocation VIP Fund Franklin Rising Dividends Securities Fund Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin Strategic Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin U.S. Government Fund Mutual Global Discovery Securities Fund Mutual International Securities Fund Mutual Shares Securities Fund Templeton Global Bond Securities Fund Franklin Value Investors Trust Massachusetts Business Trust Franklin All Cap Value Fund Franklin Balance Sheet Investment Fund Franklin Large Cap Value Fund Franklin MicroCap Value Fund Franklin MidCap Value Fund Franklin Small Cap Value Fund Institutional Fiduciary Trust Delaware Statutory Trust Money Market Portfolio The Money Market Portfolios Delaware Statutory Trust The Money Market Portfolio Templeton Global Investment Trust Delaware Statutory Trust Templeton Global Balance Fund (formerly Templeton Income Fund) Templeton Income Trust Delaware Statutory Trust Templeton Global Total Return Fund Templeton International Bond Fund Templeton Constrained Bond Fund CLOSED END FUNDS: Franklin Mutual Recovery Fund Delaware Statutory Trust Franklin Templeton Limited Duration Income Trust Delaware Statutory Trust Franklin Universal Trust Massachusetts Business Trust
